EXHIBIT 32 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned hereby certifies in his or her capacity as an officer of MB Financial, Inc. (the Company) that the Annual Report of the Company on Form 10-K for the year ended December 31, 2009 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in such report. Date: March 4, 2010 /s/Mitchell Feiger Mitchell Feiger President and Chief Executive Officer Date: March 4, 2010 /s/Jill E. York Jill E. York Vice President and Chief Financial Officer Form 10-K
